Exhibit 10.23

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of March 3, 2014

among

JPMORGAN CHASE BANK, N.A.,

as ABL Agent,

CREDIT SUISSE AG,

as Term Loan Agent,

ROUNDY’S, INC.,

ROUNDY’S ACQUISITION CORP.,

ROUNDY’S SUPERMARKETS, INC.,

and

THE OTHER GRANTORS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

      PAGE  

ARTICLE 1

  

DEFINITIONS

  

Section 1.01. Definitions

     1   

Section 1.02. UCC Definitions

     10   

Section 1.03. Terms Generally

     10   

ARTICLE 2

  

LIEN PRIORITIES   

Section 2.01. Subordination of Liens

     11   

Section 2.02. Nature of Obligations

     12   

Section 2.03. Agreements Regarding Actions to Perfect Liens; Similar Liens

     12   

Section 2.04. No New Liens

     13   

Section 2.05. Delivery of Termination Date Notices

     14   

ARTICLE 3

  

ENFORCEMENT RIGHTS   

Section 3.01. Exclusive Enforcement

     14   

Section 3.02. Standstill and Waivers

     14   

Section 3.03. Judgment Creditors

     16   

Section 3.04. Cooperation with respect to ABL Priority Collateral

     16   

Section 3.05. No Additional Rights for the Grantors Hereunder

     18   

Section 3.06. Option to Purchase

     19   

Section 3.07. Actions Upon Breach

     20   

ARTICLE 4

  

APPLICATION OF PROCEEDS OF COMMON COLLATERAL; DISPOSITIONS AND

RELEASES OF COMMON COLLATERAL; INSPECTION AND INSURANCE

  

  

Section 4.01. Application of Proceeds; Turnover Provisions

     20   

Section 4.02. Releases of Second Priority Lien

     22   

Section 4.03. Inspection Rights and Insurance

     22   

ARTICLE 5

  

INSOLVENCY PROCEEDINGS   

Section 5.01. Filing of Motions

     23   

Section 5.02. Financing Matters

     23   

Section 5.03. Relief from the Automatic Stay

     24   

 

i



--------------------------------------------------------------------------------

Section 5.04. Adequate Protection

     24   

Section 5.05. Avoidance Issues

     25   

Section 5.06. Asset Dispositions in an Insolvency Proceeding

     25   

Section 5.07. Separate Grants of Security and Separate Classification

     25   

Section 5.08. Plans of Reorganization

     26   

Section 5.09. Other Matters

     26   

Section 5.10. No Waiver of Rights of First Priority Secured Parties

     27   

Section 5.11. Effectiveness in Insolvency Proceedings

     27   

ARTICLE 6

  

MATTERS RELATING TO FINANCE DOCUMENTS   

ARTICLE 7

  

RELIANCE; WAIVERS; ETC.   

Section 7.01. Reliance

     28   

Section 7.02. No Warranties or Liability

     28   

Section 7.03. No Waivers

     28   

ARTICLE 8

  

MISCELLANEOUS   

Section 8.01. Conflicts

     29   

Section 8.02. Continuing Nature of Provisions

     29   

Section 8.03. Amendments; Waivers

     29   

Section 8.04. Information Concerning Financial Condition of the Company and the
Other Grantors

     29   

Section 8.05. Additional Grantors

     29   

Section 8.06. GOVERNING LAW

     30   

Section 8.07. Submission to Jurisdiction; Waivers

     30   

Section 8.08. WAIVER OF JURY TRIAL

     30   

Section 8.09. Notices

     31   

Section 8.10. Successors and Assigns

     32   

Section 8.11. Headings

     32   

Section 8.12. Severability

     32   

Section 8.13. Counterparts

     32   

Section 8.14. Integration

     32   

Section 8.15. Junior Lien Intercreditor Agreement

     32   

 

ii



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT

FIRST LIEN INTERCREDITOR AGREEMENT (this “Agreement”) dated as of March 3, 2014
by and among JPMorgan Chase Bank, N.A., as agent (in such capacity, with its
successors and assigns, the “ABL Agent”) for the ABL Secured Parties (as defined
below), Credit Suisse AG, as agent (in such capacity, with its successors and
assigns, the “Term Loan Agent”) for the Term Loan Secured Parties (as defined
below), Roundy’s, Inc., a Delaware corporation (the “Parent”), Roundy’s
Acquisition Corp., a Delaware corporation (“Holdings”), Roundy’s Supermarket,
Inc., a Wisconsin corporation (the “Company”), and each of the other Grantors
(as defined below) party hereto.

WHEREAS, the Company has entered into the ABL Agreement described in
Section 1.01 hereof, pursuant to which the lenders party thereto have agreed to
make loans and extend other financial accommodations to the Company; and

WHEREAS, the Company has entered into the Term Loan Agreement described in
Section 1.01 hereof, pursuant to which the lenders party thereto have agreed to
make loans to the Company; and

WHEREAS, (a) the Parent has granted a Lien on the equity interests of Holdings
and certain related assets, (b) Holdings has granted a Lien on the equity
interests of the Company and certain related assets and (c) the other Grantors
have granted Liens on substantially all of their respective assets (i) to the
ABL Agent pursuant to the ABL Security Documents to secure the ABL Secured
Obligations and (ii) to the Term Loan Agent pursuant to the Term Loan Security
Documents to secure the Term Loan Secured Obligations (each undefined term as
defined below); and

WHEREAS, it is the desire of the parties hereto to set forth their respective
rights and priorities with respect to the Common Collateral (as defined below);

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“ABL Agent” means, initially, the ABL Agent as set forth in the introductory
paragraph of this Agreement or, from and after the date of any Refinancing of
the ABL Agreement, the Person identified as the collateral agent under such
replacement ABL Agreement.



--------------------------------------------------------------------------------

“ABL Agreement” means the Senior Secured Asset-Based Revolving Credit Agreement,
dated as of March 3, 2014, by and among the Company, the lenders party thereto
and the ABL Agent, and any credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation
incurred or provided in connection with any Refinancing of Indebtedness
thereunder permitted under the terms of the Term Loan Agreement, as any such
agreement may be amended, amended and restated, supplemented, modified,
extended, renewed, increased, refinanced, refunded, revised, refinanced or
restructured, in whole or in part, from time to time as permitted under the
terms of the Term Loan Agreement; provided that if at any time the ABL
Termination Date occurs, then the term “ABL Agreement” shall mean the agreement
governing any Future First-Lien ABL Indebtedness designated by the Company.

“ABL Collateral” means all property of a Grantor with respect to which a Lien
has purportedly been granted under the ABL Loan Documents and/or Future
First-Lien ABL Loan Documents as security for the ABL Secured Obligations.

“ABL Collateral Agreement” means the “Guarantee and Collateral Agreement” as
defined in the ABL Agreement or any corresponding definition thereunder.

“ABL Loan Documents” means the ABL Agreement, the ABL Security Documents and any
other “Loan Document” (as defined in the ABL Agreement), other than this
Agreement.

“ABL Priority Collateral” means all Collateral consisting of the following:

(1) all Accounts and payment intangibles constituting Eligible Third Party
Insurance Provider Accounts Receivable (other than Accounts and such payment
intangibles that are identifiable Proceeds of Term Priority Collateral);

(2) all Inventory;

(3) all Deposit Accounts (excluding all amounts on deposit therein constituting
identifiable Proceeds of Term Priority Collateral);

(4) all cash and cash equivalents (excluding cash and cash equivalents
constituting identifiable Proceeds of Term Priority Collateral);

(5) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1), (2), (3) and (4), all Chattel Paper, Documents,
Instruments, General Intangibles and Securities Accounts related thereto;
provided that to the extent any of the foregoing also relates to Term Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1), (2), (3) and (4) shall be included in the ABL Priority Collateral;

(6) all books and records relating to the foregoing (including without
limitation all books, databases, customer lists and records, whether tangible or
electronic which contain any information relating to any of the foregoing); and

 

2



--------------------------------------------------------------------------------

(7) all Proceeds of and Supporting Obligations, including, without limitation,
Letter of Credit Rights, with respect to any of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing; provided, however, that (other than in connection with an Insolvency
Proceeding) no Proceeds of ABL Priority Collateral will constitute ABL Priority
Collateral unless such Proceeds would otherwise constitute ABL Priority
Collateral.

“ABL Priority Collateral Enforcement Actions” has the meaning set forth in
Section 3.04(b)(i).

“ABL Priority Collateral Processing and Sale Period” has the meaning set forth
in Section 3.04(b)(i).

“ABL Required Lenders” means the “Required Lenders” as defined in the ABL
Agreement or any corresponding definition thereunder.

“ABL Secured Obligations” means (a) all “Obligations” as defined in the ABL
Agreement or any corresponding definition thereunder and (b) all “Obligations”
as defined in and under any Future First-Lien ABL Indebtedness.

“ABL Secured Parties” means the ABL Agent and all other holders of the ABL
Secured Obligations.

“ABL Security Documents” means the “Security Documents” as defined in the ABL
Agreement or any corresponding definition thereunder.

“ABL Termination Date” means the first date on which (i) the ABL Secured
Obligations (other than those that constitute Unasserted Contingent Obligations
and other than any Cash Management Obligations or Secured Hedge Obligations)
have been paid in cash in full (or, if applicable, cash collateralized or
defeased in accordance with the terms of the applicable ABL Loan Documents),
(ii) all commitments to extend credit under the applicable ABL Loan Documents
have been terminated and (iii) there are no outstanding letters of credit issued
under the ABL Agreement (other than such as have been cash collateralized or
backstopped in accordance with the terms of the ABL Loan Documents). For the
avoidance of doubt, a Refinancing of the ABL Secured Obligations shall not give
rise to the ABL Termination Date unless the terms thereof expressly so provide
with reference to this Agreement. Notwithstanding the foregoing, if at any time
after the ABL Termination Date has occurred, any Grantor enters into any ABL
Agreement evidencing ABL Secured Obligations permitted hereby, then such ABL
Termination Date shall automatically be deemed not to have occurred for all
purposes of this Agreement, and the obligations under such ABL Agreement shall
automatically be treated as ABL Secured Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Common Collateral set forth herein, and the collateral agent under such ABL
Agreement shall be the ABL Agent for all purposes of this Agreement. Upon
receipt of a notice stating that any Grantor has entered into a new ABL
Agreement (which notice shall include the identity of the collateral agent
thereunder, such agent, the “New ABL Agent”), the Term Loan Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this Agreement) as such Grantor or such New ABL Agent may reasonably request in
order to provide to the New ABL Agent the rights contemplated with respect to
the ABL Agent and the ABL Secured Parties hereunder.

 

3



--------------------------------------------------------------------------------

“Adequate Protection Liens” means any Liens granted in any Insolvency Proceeding
to any Secured Party as adequate protection of the Secured Obligations held by
such Secured Party.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Cash Management Obligations” means obligations in respect of cash management,
treasury and similar services, including without limitation ACH transactions,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, foreign exchange facilities, credit or debit
cards, credit card processing services and purchase cards, in each case, to the
extent constituting Secured Obligations.

“Class” refers to the determination in relation to any particular Type of Common
Collateral, (i) with respect to any Secured Obligations, whether such Secured
Obligations are First Priority Obligations or Second Priority Obligations and
(ii) with respect to any Secured Party, whether such Secured Party is a First
Priority Secured Party or a Second Priority Secured Party.

“Collateral” means an all property of the Grantors now owned or hereafter
acquired upon which a Lien is purported to be created by any Finance Document.

“Common Collateral” means, any Collateral constituting both ABL Collateral and
Term Loan Collateral.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Comparable Second Lien Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, the Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Grantor, as applicable.

“DIP Financing” has the meaning set forth in Section 5.02(a).

“Enforcement Action” means, with respect to any Class of Secured Obligations,
the exercise of any rights and remedies with respect to any Common Collateral
securing such obligations or the commencement or prosecution of enforcement of
any of the rights and remedies under the Finance Documents of such Class, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or other similar
creditors’ rights, bankruptcy, insolvency, reorganization or similar laws of any
applicable jurisdiction.

“Event of Default” means a First Priority Event of Default or a Second Priority
Event of Default, as applicable.

 

4



--------------------------------------------------------------------------------

“Finance Document” means any of the ABL Loan Documents, the Term Loan Documents
or Future First-Lien Documents, as applicable.

“First Priority Documents” means, with respect to any Type of Common Collateral,
the Finance Documents governing the First Priority Obligations.

“First Priority Event of Default” means an “Event of Default” as defined in the
applicable First Priority Documents.

“First Priority Lien” means any Lien on any Type of Common Collateral securing
any First Priority Obligation.

“First Priority Obligations” means (i) with respect to the ABL Priority
Collateral, all ABL Secured Obligations and (ii) with respect to the Term
Priority Collateral, all Term Loan Secured Obligations. To the extent any
payment with respect to any First Priority Obligation (whether by or on behalf
of any Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Second
Priority Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means (i) with respect to the ABL
Priority Collateral, the ABL Termination Date and (ii) with respect to the Term
Priority Collateral, the Term Loan Termination Date.

“First Priority Representative” means, with respect to any Type of Common
Collateral, the Representative for the holders of the First Priority Obligations
with respect to such Common Collateral.

“First Priority Secured Parties” means, with respect to any Type of Common
Collateral, the First Priority Representative and the holders of the First
Priority Obligations.

“First Priority Security Documents” means, with respect to any Type of Common
Collateral, the Security Documents governing the related First Priority
Obligations.

“Future First-Lien ABL Indebtedness” means any Indebtedness (other than
Indebtedness that is incurred pursuant to the ABL Agreement (without giving
effect to the proviso to the definition thereof)) that is designated by the
Company as Future First-Lien ABL Indebtedness and which is secured by a first
lien on the ABL Priority Collateral, so long as such Indebtedness, and the Liens
securing such Indebtedness, is not prohibited to be incurred by any Finance
Document at the time such Indebtedness is incurred.

 

5



--------------------------------------------------------------------------------

“Future First-Lien ABL Loan Documents” means the “Loan Documents” (as defined in
the agreement governing Future First-Lien ABL Loan Indebtedness or any
corresponding definition thereunder), other than this Agreement.

“Future First-Lien Documents” means, collectively, the Future First Lien ABL
Loan Documents, if any, and the Future First-Lien Term Loan Documents, if any.

“Future First-Lien Indebtedness” means, collectively, any Future First-Lien ABL
Indebtedness or Future First-Lien Term Loan Indebtedness.

“Future First-Lien Term Loan Documents” means the “Loan Documents” (as defined
in the agreement governing Future First-Lien Term Loan Indebtedness or any
corresponding definition thereunder), other than this Agreement.

“Future First-Lien Term Loan Indebtedness” means any Indebtedness (other than
Indebtedness that is incurred pursuant to the Term Loan Agreement (without
giving effect to the proviso to the definition thereof)) that is designated by
the Company as Future First-Lien Term Loan Indebtedness and which is secured by
a first lien on the Term Priority Collateral, so long as such Indebtedness, and
the Liens securing such Indebtedness, is not prohibited to be incurred by any
Finance Document at the time such Indebtedness is incurred.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Grantor” means the Parent, Holdings, the Company and each other Person that has
granted a Lien on any assets that constitute Common Collateral or guaranteed any
Secured Obligations. The Grantors existing on the date hereof are set forth on
Annex I hereto.

“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
as defined in the ABL Agreement, the Term Loan Agreement or any Future-First
Lien Documents, as applicable.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Junior Lien Intercreditor Agreement” means the Intercreditor Agreement dated as
of December 20, 2013 by and among Parent, Holdings, the Company, each other
Grantor from time to time prior thereto, Credit Suisse AG, as First-Lien
Administrative Agent and Senior Credit Agent (in each case as therein defined)
and U.S. Bank National

 

6



--------------------------------------------------------------------------------

Association, as Trustee and Noteholder Collateral Agent (in each case as therein
defined), as any such agreement may be amended, amended and restated,
supplemented, or otherwise modified from time to time in accordance with the
terms of the Finance Documents.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Mortgage” means any fee and/or leasehold mortgage or deed of trust, security
agreement and assignment of leases and rents pursuant to which any Lien on real
property is granted to secure any Secured Obligations or under which rights or
remedies with respect to any such Lien are governed.

“Parent” has the meaning set forth in the introductory paragraph of this
Agreement.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Post-Petition Interest” means any interest that accrues after the commencement
of any Insolvency Proceeding (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such Insolvency Proceeding.

“Recovery” has the meaning set forth in Section 5.05.

“Refinance” means, in respect of any Indebtedness, to refinance, refund,
substitute, renew or replace or to issue other Indebtedness to refinance or
refund, or in exchange, substitution or replacement for, such Indebtedness, in
part or in whole. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Representatives” means the ABL Agent and the Term Loan Agent, as applicable.

“Second Priority Documents” means, with respect to any Type of Common
Collateral, the Finance Documents governing the Second Priority Obligations.

“Second Priority Event of Default” means an “Event of Default” as defined in the
applicable Second Priority Documents.

“Second Priority Lien” means any Lien on any Type of Common Collateral securing
any Second Priority Obligation.

 

7



--------------------------------------------------------------------------------

“Second Priority Obligations” means (i) with respect to the ABL Priority
Collateral, all Term Loan Secured Obligations and (ii) with respect to the Term
Priority Collateral, all ABL Secured Obligations. To the extent any payment with
respect to any Second Priority Obligation (whether by or on behalf of any
Grantor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any First
Priority Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Second Priority Representative” means, with respect to any Type of Common
Collateral, the Representative for the holders of the Second Priority
Obligations with respect to such Common Collateral.

“Second Priority Secured Parties” means, with respect to any Type of Common
Collateral, the Second Priority Representative and the holders of the Second
Priority Obligations with respect to such Common Collateral.

“Second Priority Security Documents” means, with respect to any Type of Common
Collateral, the Security Documents governing the related Second Priority
Obligations.

“Secured Hedge Obligations” means obligations under or in respect of interest
rate swaps, caps or collar agreements or similar arrangements dealing with
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies, in each case, to
the extent constituting Secured Obligations.

“Secured Obligations” means the First Priority Obligations and the Second
Priority Obligations.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Security Document” means any of the ABL Security Documents and the Term Loan
Security Documents.

“Termination Date” means any of the ABL Termination Date and the Term Loan
Termination Date.

“Term Loan Agent” means, initially the Term Loan Agent as set forth in the
introductory paragraph of this Agreement or, from and after the date of any
Refinancing of the Term Loan Agreement, the Person identified as the collateral
agent under such replacement Term Loan Agreement.

“Term Loan Agreement” means the Term Loan Credit Agreement dated as of March 3,
2014, among the Company, the lenders party thereto and the Term Loan Agent, and
any credit agreement, loan agreement, note agreement, promissory note, indenture
or other agreement or instrument evidencing or governing the terms of any
Indebtedness or other financial accommodation incurred or provided in connection
with any Refinancing

 

8



--------------------------------------------------------------------------------

of Indebtedness thereunder permitted under the terms of the ABL Agreement, as
any such agreement may be amended, amended and restated, supplemented, modified,
extended, renewed, increased, refinanced, refunded, revised, refinanced or
restructured, in whole or in part, from time to time as permitted under the
terms of the ABL Agreement; provided that if at any time the Term Loan
Termination Date occurs, then the term “Term Loan Agreement” shall mean the
agreement governing any Future First-Lien Term Loan Indebtedness designated by
the Company.

“Term Loan Collateral” means all property of a Grantor with respect to which a
Lien has purportedly been granted under the Term Loan Documents and/or Future
First-Lien Term Loan Documents as security for the Term Loan Secured
Obligations.

“Term Loan Collateral Agreement” means the “Guarantee and Collateral Agreement”
as defined in the Term Loan Agreement or any corresponding definition
thereunder.

“Term Loan Documents” means the Term Loan Agreement, the Term Loan Security
Documents and any other “Loan Documents” (as defined in the Term Loan Agreement
or any corresponding definition thereunder), other than this Agreement.

“Term Loan Required Lenders” means the “Required Lenders” as defined in the Term
Loan Agreement or any corresponding definition thereunder.

“Term Loan Secured Obligations” means (a) all “Obligations” as defined in the
Term Loan Agreement or any corresponding definition thereunder and (b) all
“Obligations” as defined in and under any Future First-Lien Term Loan
Indebtedness.

“Term Loan Secured Parties” means the Term Loan Agent and all other holders of
the Term Loan Secured Obligations.

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Agreement or any corresponding definition thereunder.

“Term Loan Termination Date” means the first date on which (i) the Term Loan
Secured Obligations (other than those that constitute Unasserted Contingent
Obligations and other than any Secured Hedge Obligations) have been paid in cash
in full and (ii) all commitments to extend credit under the applicable Term Loan
Documents have been terminated. For the avoidance of doubt, a Refinancing of the
Term Loan Secured Obligations shall not give rise to the Term Loan Termination
Date unless the terms thereof expressly so provide with reference to this
Agreement. Notwithstanding the foregoing, if at any time after the Term Loan
Termination Date has occurred, any Grantor enters into any Term Loan Agreement
evidencing Term Loan Secured Obligations permitted hereby, then such Term Loan
Termination Date shall automatically be deemed not to have occurred for all
purposes of this Agreement, and the obligations under such Term Loan Agreement
shall automatically be treated as Term Loan Secured Obligations for all purposes
of this Agreement, including for purposes of the Lien priorities and rights in
respect of Common Collateral set forth herein, and the collateral agent under
such Term Loan Agreement shall be the Term Loan Agent for all purposes of this
Agreement. Upon receipt of a notice stating that any Grantor has entered into a
new Term Loan Agreement (which notice shall include the identity of the
collateral agent thereunder,

 

9



--------------------------------------------------------------------------------

such agent, the “New Term Loan Agent”), the ABL Agent shall promptly enter into
such documents and agreements (including amendments or supplements to this
Agreement) as such Grantor or such New Term Loan Agent may reasonably request in
order to provide to the New Term Loan Agent the rights contemplated with respect
to the Term Loan Agent and the Term Loan Secured Parties hereunder.

“Term Priority Collateral” means all Collateral other than the ABL Priority
Collateral.

“Term Priority Collateral Enforcement Actions” has the meaning set forth in
Section 3.04(b).

“Type” when used to describe any Common Collateral, refers to whether such
Common Collateral is ABL Priority Collateral or Term Priority Collateral.

“Unasserted Contingent Obligations” means, at any time, with respect to any
Class of Secured Obligations, Secured Obligations of such Class for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (i) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Secured Obligation of such Class and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Secured Obligations of such
Class for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or, when the laws of any other
jurisdiction govern the perfection or enforcement of any Lien, the Uniform
Commercial Code of such jurisdiction.

Section 1.02. UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Deposit Accounts, Documents, General Intangibles, Instruments, Inventory, Letter
of Credit Rights, Proceeds, Records, Securities Account and Supporting
Obligations.

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, modified, restated, replaced, refinanced, extended, renewed or
restructured (subject to any restrictions on such supplements, amendments,
modifications, replacements, refinancings, extensions, renewals, restatements or
restructurings set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this

 

10



--------------------------------------------------------------------------------

Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(f) references to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law
(including by succession of comparable successor laws), (g) the term “including”
is by way of example and not limitation and (h) in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”;
and the word “through” means “to and including”.

ARTICLE 2

LIEN PRIORITIES

Section 2.01. Subordination of Liens. Until the First Priority Obligations
Payment Date:

(a) Any and all Second Priority Liens now existing or hereafter created or
arising, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, are expressly junior in priority, operation and
effect to any and all First Priority Liens now existing or hereafter created or
arising, notwithstanding (i) anything to the contrary contained in any agreement
or filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the UCC or any applicable law or any First
Priority Document or Second Priority Document or any other circumstance
whatsoever and (iii) the fact that any such First Priority Liens are
(x) subordinated to any Lien securing any obligation of any Grantor other than
the Second Priority Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.

(b) No Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any security interest in the Common Collateral granted to any
other Secured Party, provided that nothing in this Section 2.01(b) shall be
construed to prevent or limit any party hereto from instituting any such suit or
other proceeding to enforce the terms of this Agreement. No Second Priority
Secured Party shall take, or cause to be taken, any action the purpose of which
is to make any Second Priority Lien pari passu with or senior to the First
Priority Lien.

(c) Notwithstanding any failure by any Secured Party to perfect its security
interests in the Common Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to such Secured Party, the
priority and rights as among the Secured Parties with respect to the Common
Collateral shall be as set forth herein.

 

11



--------------------------------------------------------------------------------

(d) Nothing in this Agreement shall affect the right of any Secured Party to
receive payments of interest, principal and other required amounts in respect of
their respective Secured Obligations unless the payment or receipt thereof is
expressly prohibited by this Agreement or any of the Finance Documents.

Section 2.02. Nature of Obligations. Each Secured Party acknowledges that
certain of the Secured Obligations are revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of such
Secured Obligations may be modified, supplemented, renewed, refunded, increased,
revised, restructured, replaced, refinanced, extended or amended from time to
time, and that the aggregate amount of the Secured Obligations may be increased,
replaced, renewed, refunded, revised, extended, restructured or refinanced, in
each event, without notice to or consent by the Secured Parties (except to the
extent required under Article 6 or the terms of the Finance Documents) and
without affecting the provisions hereof. The lien priorities provided in
Section 2.01 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
refunding, revision, replacement, renewal, restructuring, restatement or
refinancing of or waiver, consent or accommodation with respect to, any Secured
Obligations, or any portion thereof.

Section 2.03. Agreements Regarding Actions to Perfect Liens; Similar Liens.

(a) With respect to each Type of Common Collateral, the Second Priority
Representative agrees, on behalf of itself and the other Second Priority Secured
Parties, that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded by or on behalf of such Second
Priority Representative or any other Second Priority Secured Party (or any agent
or other representative thereof) shall be in form reasonably satisfactory to the
First Priority Representative, it being understood and agreed that, subject to
Section 2.04, the parties hereto intend that the collateral securing each of the
First Priority Obligations and the Second Priority Obligations be identical;
provided, the Grantors’ obligations with respect to perfecting the Liens under
the respective Loan Documents may differ and shall not be modified by this
Agreement.

(b) With respect to each Type of Common Collateral, the First Priority
Representative hereby acknowledges that, to the extent that it holds, or a third
party holds on its behalf, physical possession of or “control” (as defined in
the Uniform Commercial Code) over such Common Collateral pursuant to the First
Priority Security Documents, such possession or control is also for the benefit
of the Second Priority Representative and the other Second Priority Secured
Parties, but solely to the extent required under the respective Loan Documents
to perfect their security interest by possession or control in such Common
Collateral as a gratuitous bailee for the other Secured Parties (such bailment
being intended, among other things, to satisfy the requirements of
Section 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC). Nothing in the
preceding sentence shall be construed to impose any duty on any Grantor or the
First Priority Representative (or any third party acting on its behalf) with
respect to such Common Collateral or provide

 

12



--------------------------------------------------------------------------------

the Second Priority Representative or any other Second Priority Secured Party
with respect to such Common Collateral with any rights with respect to such
Common Collateral beyond those specified in this Agreement and the Second
Priority Security Documents, provided that with respect to each Type of Common
Collateral, after the First Priority Obligations Payment Date, the First
Priority Representative shall (x) deliver to the Second Priority Representative
(and each Grantor hereby directs such First Priority Representative to so
deliver) at the Company’s sole cost and expense, any stock certificates,
promissory notes or other possessory collateral evidencing or constituting such
Common Collateral in its possession together with any necessary endorsements or
(y) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs; provided, further, that the provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the First Priority Secured Parties and the Second Priority Secured
Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party; provided
further, that notwithstanding anything herein to the contrary, no Grantor shall
be required to procure or otherwise enter into any third party agreements to
provide “control” over any Collateral except to the extent expressly required
under the terms of the respective Loan Documents, subject to the terms of this
Agreement.

(c) Other than as set forth in the first proviso to the second sentence of the
immediately preceding clause (b), any First Priority Secured Party with physical
possession of or control over Common Collateral shall not have any duty or
liability to protect or preserve any rights pertaining to any of such Common
Collateral and, except for gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
each Second Priority Secured Party hereby waives and releases such Person from
all claims and liabilities arising pursuant to such Person’s role as bailee with
respect to such Common Collateral.

Section 2.04. No New Liens. Until the occurrence of the First Priority
Obligations Payment Date, the parties hereto agree that there shall be no Lien,
and no Grantor shall have any right to create any Lien, on any asset of such
Grantor securing any Secured Obligation of such Grantor if such asset is not
also subject to a Lien securing each other Secured Obligation of such Grantor,
except that nothing contained in this Section 2.04 shall preclude (i) the First
Priority Secured Parties from being granted Adequate Protection Liens regardless
of whether any Adequate Protection Liens are granted to the holders of any other
Secured Obligations or (ii) the Second Priority Secured Parties from being
granted Adequate Protection Liens in accordance with Section 5.04. If any
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Grantor securing the Secured Obligations of such Grantor
(other than the Liens described in clauses (i) and (ii) above), which assets are
not also subject to a Lien securing the other Secured Obligations of such
Grantor as required by the first sentence of this Section 2.04, then such
Secured Party shall, without the need for any further consent of any other
Secured Party, and notwithstanding anything to the contrary in any Finance
Document, be deemed to hold and have held such Lien for the benefit of the
Secured Parties holding Secured Obligations that are required to have a Lien on
such assets by the first sentence of this Section 2.04 (and each such Lien so
deemed to have been held shall be subject in all respects to the provisions of
this Agreement, including without limitation the lien subordination provisions
set forth in Section 2.01) and the applicable Grantors shall promptly grant
additional Liens on such assets to the other Secured Parties.

 

13



--------------------------------------------------------------------------------

Section 2.05. Delivery of Termination Date Notices. Upon the occurrence of the
Termination Date in respect of any Class of Secured Obligations, the
Representative in respect of such Class of Secured Obligations shall deliver a
written notice to the Representative of the other Class of Secured Obligations
then outstanding stating that such Termination Date has occurred; provided, that
the failure to so deliver any such notice shall not affect whether such
Termination Date has occurred.

ARTICLE 3

ENFORCEMENT RIGHTS

Section 3.01. Exclusive Enforcement. With respect to each Type of Common
Collateral, until the First Priority Obligations Payment Date, whether or not an
Insolvency Proceeding has been commenced by or against any Grantor, the First
Priority Secured Parties shall have the exclusive right to take and continue (or
refrain from taking or continuing) any Enforcement Action with respect to such
Common Collateral in accordance with the applicable First Priority Documents,
without any consultation with or consent of any Second Priority Secured Party
with respect to such Common Collateral, subject to Section 3.02(g) and the
proviso set forth in Section 5.01. With respect to each Type of Common
Collateral, upon the occurrence and during the continuance of a First Priority
Event of Default (and subject to the provisions of the First Priority
Documents), the First Priority Representative and the other First Priority
Secured Parties may take and continue any Enforcement Action with respect to the
applicable First Priority Obligations and such Common Collateral in such order
and manner as they may determine in their sole discretion.

Section 3.02. Standstill and Waivers.

(a) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees, for the benefit of the First Priority Representative and each
other First Priority Secured Party, that until the First Priority Obligations
Payment Date, subject to the proviso set forth in Section 5.01, they will not
oppose, object to, interfere with, hinder or delay, in any manner, whether by
judicial proceedings (including without limitation the filing of an Insolvency
Proceeding) or otherwise, any foreclosure, sale, lease, exchange, transfer or
other disposition of such Common Collateral pursuant to an Enforcement Action
(or pursuant to a sale, lease, exchange or transfer as a result of which the
Second Priority Lien is automatically released pursuant to Section 4.02(a)) or
any other Enforcement Action taken by or on behalf of the First Priority
Representative or any other First Priority Secured Party;

(b) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees, for the benefit of the First Priority Representative and each
other First Priority Secured Party, that until the First Priority Obligations
Payment Date, they have no right to (x)

 

14



--------------------------------------------------------------------------------

direct the First Priority Representative or any other First Priority Secured
Party to take any Enforcement Action with respect to such Common Collateral or
(y) consent or object to the taking by the First Priority Representative or any
other First Priority Secured Party of any Enforcement Action with respect to
such Common Collateral or to the timing or manner thereof (or, to the extent
they may have any such right described in this clause as a junior lien creditor,
they hereby irrevocably waive such right);

(c) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees, for the benefit of the First Priority Representative and each
other First Priority Secured Party, that until the First Priority Obligations
Payment Date, they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against the First
Priority Representative or any other First Priority Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to, and none of the First Priority Representative nor
any other First Priority Secured Party shall be liable for, any action taken or
omitted to be taken by the First Priority Representative or any First Priority
Secured Party with respect to such Common Collateral or pursuant to the First
Priority Documents; provided that nothing in this Section 3.02(c) shall be
construed to prevent or limit any party hereto from instituting any such suit or
other proceeding to enforce the terms of this Agreement;

(d) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees, for the benefit of the First Priority Representative and each
other First Priority Secured Party, that until the First Priority Obligations
Payment Date and subject to Section 3.02(g), they will not take any Enforcement
Action with respect to such Common Collateral;

(e) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees, for the benefit of the First Priority Representative and each
other First Priority Secured Party, that until the First Priority Obligations
Payment Date and subject to Section 3.02(g), they will not commence judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce their interest in or realize upon,
such Common Collateral;

(f) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees, for the benefit of the First Priority Representative and each
other First Priority Secured Party, that until the First Priority Obligations
Payment Date and subject to Section 3.02(g), they will not seek, and hereby
waive any right, to have such Common Collateral or any part thereof marshaled
upon any foreclosure or other disposition of such Common Collateral;

(g) Notwithstanding the foregoing clauses of this Section 3.02 or Section 3.01,
any Second Priority Secured Party may exercise its rights and remedies in
respect of the applicable Type of Common Collateral under the Second Priority
Security Documents or applicable law after the passage of a period of 180 days
(the “Second Priority Standstill

 

15



--------------------------------------------------------------------------------

Period”) from the date of delivery of a notice in writing to the First Priority
Representative of its intention to exercise such rights and remedies, which
notice may only be delivered following the occurrence of and during the
continuation of a Second Priority Event of Default; provided that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Second Priority Standstill Period, (A) any
First Priority Secured Party shall have commenced and be diligently pursuing the
exercise of any of its rights and remedies with respect to any of such Common
Collateral (prompt notice of such exercise to be given to the Second Priority
Representative) or (B) an Insolvency Proceeding in respect of any Grantor shall
have been commenced; and provided, further, that in any Insolvency Proceeding
commenced by or against any Grantor, the Second Priority Representative and the
Second Priority Secured Parties may take any action expressly permitted by
Article 5;

Section 3.03. Judgment Creditors. In the event that any Second Priority Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor in respect of its Second Priority Obligations
(it being understood that any such party may exercise its rights and remedies as
an unsecured creditor against the relevant Grantors in accordance with the terms
of the Second Priority Documents and applicable law, provided that such exercise
of rights or remedies is not a violation of this Agreement), such judgment lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations and the
Second Priority Liens and the Second Priority Obligations, as applicable) to the
same extent as all other Second Priority Liens (created pursuant to the Second
Priority Security Documents) , subject to this Agreement.

Section 3.04. Cooperation with respect to ABL Priority Collateral.

(a) Access to Information. If any Representative (other than the ABL Agent)
takes actual possession of any documentation of a Grantor (whether such
documentation is in the form of a writing or is stored in any data equipment or
data record in the physical possession of such Representative), then upon
request of the ABL Agent and reasonable advance notice, such Representative will
permit the ABL Agent or its representative to inspect and copy such
documentation if and to the extent the ABL Agent certifies to such
Representative that:

(i) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Agent, to the enforcement of
the ABL Agent’s Liens upon any ABL Priority Collateral; and

(ii) the ABL Agent and the ABL Secured Parties are entitled to receive and use
such information under applicable law and the ABL Loan Documents and, in doing
so, will comply with all obligations imposed by law or contract in respect of
the disclosure or use of such information.

(b) Access to Property to Process and Sell Inventory.

(i) In addition to the rights granted to the ABL Agent under clause (a) of this
Section 3.04, if the ABL Agent commences any action or proceeding with respect
to any of its rights or remedies (including any action of foreclosure),

 

16



--------------------------------------------------------------------------------

enforcement, collection or execution with respect to the ABL Priority Collateral
(“ABL Priority Collateral Enforcement Actions”) or if the Term Loan Agent
commences any action or proceeding with respect to any of its rights or remedies
(including, but not limited to, any action of foreclosure), enforcement,
collection or execution with respect to the Term Priority Collateral and the
Term Loan Agent (or a purchaser at a foreclosure sale conducted in foreclosure
of the Term Loan Agent’s Liens) takes actual or constructive possession of the
Term Priority Collateral of any Grantor (“Term Priority Collateral Enforcement
Actions”), then (1) if the ABL Agent has commenced an ABL Priority Collateral
Enforcement Action, the ABL Agent shall furnish the Term Loan Agent with prompt
written notice of the commencement of such action (the “ABL Priority Collateral
Enforcement Action Notice”) and (2) in all cases, the Term Loan Agent shall
(x) cooperate with the ABL Agent (and with its officers, employees,
representatives and agents) in its efforts to conduct ABL Priority Collateral
Enforcement Actions in the ABL Priority Collateral and to finish any
work-in-process and process, ship, produce, store, complete, supply, lease, sell
or otherwise handle, deal with, assemble or dispose of, in any lawful manner,
the ABL Priority Collateral, (y) not hinder or restrict in any respect the ABL
Agent from conducting ABL Priority Collateral Enforcement Actions in the ABL
Priority Collateral or from finishing any work-in-process or processing,
shipping, producing, storing, completing, supplying, leasing, selling or
otherwise handling, dealing with, assembling or disposing of, in any lawful
manner, the ABL Priority Collateral and (z) permit the ABL Agent, its employees,
agents, advisers and representatives, at the cost and expense of the ABL Secured
Parties, to enter upon and use the Term Priority Collateral (it being understood
and agreed that in connection therewith (and with respect to trademarks, subject
to reasonable quality control in favor of the applicable Grantor) the Term Agent
shall, to the extent it has the right to do so, irrevocably grant to the ABL
Agent a non-exclusive license or other right to use, for such time and without
charge, any intellectual property pertaining to the ABL Priority Collateral),
for a period commencing on (I) the earlier of the date of the initial ABL
Priority Collateral Enforcement Action or the date of delivery of the ABL
Priority Collateral Enforcement Action Notice, as the case may be, and (II)
ending on the earlier of the date occurring 180 days thereafter and the date on
which all ABL Priority Collateral (other than ABL Priority Collateral abandoned
by the ABL Agent in writing) has been sold or disposed of (such period, as the
same may be extended with the written consent of the Term Loan Agent, the “ABL
Priority Collateral Processing and Sale Period”),

provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Loan Agent from selling, assigning or otherwise transferring
any Term Priority Collateral prior to the expiration of such ABL Priority
Collateral Processing and Sale Period if the purchaser, assignee or transferee
thereof agrees in writing (for the benefit of the ABL Agent and the ABL Secured
Parties) to be bound by the provisions of this Section 3.04. If any stay or
other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
ABL Priority Collateral Processing and Sale Period shall be tolled during the
pendency of any such stay or other order.

 

17



--------------------------------------------------------------------------------

(ii) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage to such Term Priority Collateral resulting from such occupancy,
use or control, and to leave such Term Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted. Notwithstanding the foregoing, in no event
shall the ABL Secured Parties or the ABL Agent have any liability to the Term
Secured Parties pursuant to this Section 3.04(b) as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the Term Priority Collateral existing prior to the date of the exercise by
the ABL Secured Parties (or the ABL Agent, as the case may be) of their rights
under this Section 3.04(b) and the ABL Secured Parties shall have no duty or
liability to maintain the Term Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Secured Parties in the manner and for
the time periods specified under this Section 3.04(b). Without limiting the
rights granted in this Section 3.04(b), the ABL Secured Parties and the ABL
Agent shall cooperate with the Term Loan Secured Parties in connection with any
efforts made by the Term Loan Secured Parties to sell the Term Priority
Collateral.

(c) Grantor Consent. The Company and the other Grantors consent to the
performance by the Term Loan Agent of the obligations set forth in this
Section 3.04 and acknowledge and agree that neither the Term Loan Agent (nor any
holder of Term Loan Secured Obligations) shall ever be accountable or liable for
any action taken or omitted by the ABL Agent or any ABL Secured Party or its or
any of their officers, employees, agents successors or assigns in connection
therewith or incidental thereto or in consequence thereof, including any
improper use or disclosure of any proprietary information or other intellectual
property by the ABL Agent or any ABL Secured Party or its or any of their
officers, employees, agents, successors or assigns or any other damage to or
misuse or loss of any property of the Grantors as a result of any action taken
or omitted by the ABL Agent or its officers, employees, agents, successors or
assigns.

Section 3.05. No Additional Rights for the Grantors Hereunder. Except as
otherwise set forth in the First Priority Documents or the Second Priority
Documents, as applicable, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, no Grantor shall be
entitled to use such violation as a defense to any action by any Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party; provided that if any Secured Party shall
so enforce its rights or remedies, the relevant Grantor may (i) interpose as a
defense or dilatory plea the making of this Agreement or (ii) obtain relief
against such Secured Party by injunction, specific performance and/or other
appropriate equitable relief.

 

18



--------------------------------------------------------------------------------

Section 3.06. Option to Purchase. (a) With respect to each Type of Common
Collateral, prior to the First Priority Obligations Payment Date, upon the
occurrence and during the continuance of a First Priority Event of Default, if
such First Priority Event of Default remains uncured or unwaived for at least
sixty (60) consecutive days and the requisite First Priority Secured Parties
have not agreed to forbear from the exercise of remedies, all or a portion of
the Second Priority Secured Parties acting as a single group (the “Purchasing
Secured Parties”) shall have the option at any time upon prior written notice to
the relevant Representatives to purchase not less than all of the First Priority
Obligations from the First Priority Secured Parties (the “Selling Secured
Parties”); provided that no Second Priority Secured Party shall have an
obligation to participate in the making of such an offer to purchase the First
Priority Obligations. Such notice from the relevant Purchasing Secured Parties
to the Representatives of the relevant Selling Secured Parties shall be
irrevocable unless otherwise agreed in writing by such Representatives;

(b) On the date (the “Purchase Date”) specified by the relevant Purchasing
Secured Parties in the notice contemplated by Section 3.06(a) above (which shall
not be less than five (5) business days, nor more than twenty (20) calendar
days, after the receipt by the Representatives of the relevant Selling Secured
Parties of the notice of the relevant Purchasing Secured Parties’ election to
exercise such option) or such other date agreed by such Representatives in
writing, the relevant Selling Secured Parties shall sell to the relevant
Purchasing Secured Parties, and the relevant Purchasing Secured Parties shall
purchase (on a ratable basis in accordance with the outstanding principal amount
of their respective Obligations or such other basis as agreed by such Purchasing
Secured Parties) from the relevant Selling Secured Parties, the relevant
Obligations, provided that, the relevant Selling Secured Parties and Purchasing
Secured Parties (and the Representatives thereof) shall retain all rights to be
indemnified or held harmless by the Grantors in accordance with the terms of the
relevant Finance Documents but the relevant Selling Secured Parties shall not
retain any rights to the security therefor.

(c) On the Purchase Date, the relevant Purchasing Secured Parties shall (i) pay
to each Representative of the relevant Selling Secured Parties for the benefit
of such Selling Secured Parties as the purchase price therefor the full amount
of all Obligations of such Selling Secured Parties then outstanding and unpaid
(including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (ii) furnish cash collateral to such
Representative in a manner and in such amounts as such Representative determines
is reasonably necessary to secure such Representative and such Selling Secured
Parties in connection with any issued and outstanding letters of credit and Cash
Management Obligations secured by the relevant Finance Documents, (iii) agree to
reimburse such Representative and such Selling Secured Parties for any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) in connection with any commissions, fees, costs or expenses related to
any issued and outstanding letters of credit as described above and any checks
or other payments provisionally credited to the Obligations of such Secured
Parties, and/or as to which such Representative has not yet received final
payment, (iv) agree to reimburse the such Selling Secured Parties in respect of
indemnification obligations of the Grantors under the relevant Finance Documents
as to matters or circumstances known to such Representative at the time of the
purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to such Selling Secured Parties and (v) agree to indemnify and hold
harmless such Selling Secured Parties from and against any loss, liability,
claim, damage

 

19



--------------------------------------------------------------------------------

or expense (including reasonable fees and expenses of legal counsel) arising out
of any claim asserted by a third party in respect of the Obligations of such
Selling Secured Parties as a direct result of any acts by such Selling Secured
Parties occurring after the date of such purchase. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account in New York, New York as each such Representative may designate in
writing for such purpose.

(d) Such purchase shall be expressly made (i) without representation or warranty
of any kind by the relevant Selling Secured Parties (or the Representative
thereof) and without recourse of any kind, except that such Selling Secured
Parties shall represent and warrant: (A) the amount of the Obligations being
purchased from it and (B) that such Selling Secured Parties are the sole legal
and beneficial owner of such Obligations and have the right to assign such
Obligations and the assignment is duly authorized and (ii) pursuant to
definitive documentation reasonably acceptable to the relevant Selling Secured
Parties and Purchasing Secured Parties.

Section 3.07. Actions Upon Breach. With respect to each Type of Common
Collateral, if any Second Priority Secured Party (or any agent or other
representative thereof) in any way takes, attempts to or threatens to take any
action with respect to such Common Collateral (including, without limitation,
any attempt to enforce any remedy on such Common Collateral) in violation of
this Agreement, or fails to take any action required by this Agreement, any
First Priority Secured Party (in its or their own name or in the name of any
Grantor) may obtain relief against such Second Priority Secured Party or agent
or other representative thereof by injunction, specific performance and/or other
appropriate equitable relief, including but not limited to, interposing as a
defense or dilatory plea the making of this Agreement, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the damages of the First Priority Secured Parties from
its actions may at that time be difficult to ascertain and may be irreparable,
and (ii) each Second Priority Secured Party waives any defense that any Grantor
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

ARTICLE 4

APPLICATION OF PROCEEDS OF COMMON COLLATERAL; DISPOSITIONS AND RELEASES OF

COMMON COLLATERAL; INSPECTION AND INSURANCE

Section 4.01. Application of Proceeds; Turnover Provisions.

(a) All proceeds of the Common Collateral constituting ABL Priority Collateral
(including any interest earned thereon) resulting from any Enforcement Action,
and whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows:

first, to the ABL Agent to be applied in accordance with Section 6.05 of the ABL
Collateral Agreement (or any corresponding provision with respect to any
replacement ABL Agreement) until the ABL Termination Date has occurred;

second, to the Term Loan Agent to be applied in accordance with Section 6.05 of
the Term Loan Collateral Agreement (or any corresponding provision with respect
to any replacement Term Loan Agreement) until the Term Loan Termination Date has
occurred; and

 

20



--------------------------------------------------------------------------------

finally, to the relevant Grantor, or as a court of competent jurisdiction may
direct.

(b) All proceeds of the Common Collateral constituting Term Priority Collateral
(including any interest earned thereon) resulting from any Enforcement Action,
and whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows:

first, to the Term Loan Agent to be applied in accordance with Section 6.05 of
the Term Loan Collateral Agreement (or any corresponding provision with respect
to any replacement Term Loan Agreement) until the Term Loan Termination Date has
occurred;

second, to the ABL Agent to be applied in accordance with Section 6.05 of the
ABL Collateral Agreement (or any corresponding provision with respect to any
replacement ABL Agreement) until the ABL Termination Date has occurred; and

finally, to the relevant Grantor, or as a court of competent jurisdiction may
direct.

(c) With respect to each Type of Common Collateral, until the occurrence of the
First Priority Obligations Payment Date, no Second Priority Secured Party may
accept any such Common Collateral, including any such Common Collateral
constituting proceeds, in satisfaction, in whole or in part, of the Second
Priority Secured Obligations in violation of Sections 4.01(a) or 4.01(b). Any
Common Collateral received by a Second Priority Secured Party that is not
permitted to be received pursuant to the preceding sentence shall be segregated
and held in trust and promptly turned over to the First Priority Representative
to be applied in accordance with Section 4.01(a) or 4.01(b), as the case may be,
in the same form as received, with any necessary endorsements, and each Second
Priority Secured Party hereby authorizes the First Priority Representative to
make any such endorsements as agent for the Second Priority Representative
(which authorization, being coupled with an interest, is irrevocable). Upon the
turnover of such Common Collateral as contemplated by the immediately preceding
sentence, the Second Priority Obligations purported to be satisfied by the
payment of such Common Collateral shall be immediately reinstated in full as
though such payment had never occurred.

(d) In connection with any asset sale by a Grantor pursuant to an Enforcement
Action, whether or not pursuant to an Insolvency Proceeding, that includes both
ABL Priority Collateral and Term Priority Collateral (including, without
limitation, the sale or other disposition of a division or line of business or
any capital stock, partnership, limited liability company interests or other
equity interests of any Grantor), unless the proceeds thereof have been
allocated by the selling Grantor and the relevant purchaser (or otherwise agreed
by the ABL Agent and the Term Loan Agent), such proceeds shall be allocated as
follows: (i) proceeds attributable to components of the Revolving Borrowing Base
and other specifically identifiable ABL Priority Collateral shall be allocated
to the ABL Priority Collateral and (ii) all other proceeds shall be allocated to
the Term Priority Collateral; provided that, in connection with any such sale,
the portion of such Proceeds that shall be allocated as proceeds of ABL Priority
Collateral included in the Revolving Borrowing Base shall be an amount not less
than the face amount of such ABL Priority Collateral.

 

21



--------------------------------------------------------------------------------

Section 4.02. Releases of Second Priority Lien.

(a) With respect to each Type of Common Collateral, upon (i) any release,
substitution, sale or disposition of such Common Collateral that results in the
release of the First Priority Lien on such Common Collateral (other than the
release that is the result of the repayment in full of the First Priority
Obligations secured by such First Priority Lien) or (ii) any subordination of
such First Priority Lien that is (A) permitted pursuant to the terms of the
First Priority Documents and not prohibited under the Second Priority Documents
or (B) effected pursuant to an Enforcement Action, the Second Priority Lien on
such Common Collateral (but not on any proceeds of such Common Collateral not
required to be paid to the First Priority Secured Parties) shall be
automatically and unconditionally released or subordinated with no further
consent or action of any Person.

(b) With respect to each Type of Common Collateral, until the First Priority
Obligations Payment Date, the Second Priority Representative shall promptly
execute and deliver such release or subordination documents and instruments or
and shall take such further actions as the First Priority Representative or any
Grantor shall reasonably request to evidence any release or subordination of the
Second Priority Lien described in Section 4.02(a). The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative;
provided that such power of attorney may only be exercised if the Second
Priority Representative has not executed and delivered such release documents
and instruments promptly (and in any event not more than two (2) business days)
following a request from the First Priority Representative or a Grantor, and
must be exercised in the First Priority Representative’s reasonable discretion,
solely for the purposes of carrying out the terms of Section 4.02(a), to take
any and all appropriate action and to execute and deliver any and all documents
and instruments as may be necessary or desirable to accomplish the purposes of
Section 4.02(a), including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

Section 4.03. Inspection Rights and Insurance.

(a) With respect to each Type of Common Collateral, until the First Priority
Obligations Payment Date, any First Priority Secured Party and its
representatives and invitees may, in accordance with the First Priority
Documents, inspect, repossess, remove and otherwise deal with such Common
Collateral, and, pursuant to an Enforcement Action, the First Priority
Representative may advertise and conduct public auctions or private sales of
such Common Collateral, in each case without notice (other than any notice
required by law or the First Priority Documents) to, the involvement of or
interference by any Second Priority Secured Party or liability to any Second
Priority Secured Party.

 

22



--------------------------------------------------------------------------------

(b) With respect to each Type of Common Collateral, until the First Priority
Obligations Payment Date, the First Priority Representative will have the sole
and exclusive right (i) to be named as additional insured and loss payee under
any insurance policies maintained from time to time by any Grantor with respect
to such Common Collateral (except that, if the applicable insurer permits, the
Second Priority Representative shall have the right to be named as an additional
insured so long as its second lien status is identified in a manner reasonably
satisfactory to the First Priority Representative); (ii) to adjust or settle any
insurance policy or claim covering such Common Collateral in the event of any
loss thereunder; and (iii) to approve any award granted in any condemnation or
similar proceeding affecting such Common Collateral, in each case in accordance
with the First Priority Documents.

ARTICLE 5

INSOLVENCY PROCEEDINGS

Section 5.01. Filing of Motions. No Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case to challenge, contest or otherwise object to the scope,
validity, enforceability, perfection or priority of any Liens held by any other
Secured Party and no Secured Party shall support any other Person doing any of
the foregoing; provided that the Second Priority Representative with respect to
each Type of Common Collateral may file a proof of claim in an Insolvency
Proceeding, subject to the limitations contained in this Agreement and only if
consistent with the terms and limitations imposed on them hereby.

Section 5.02. Financing Matters.

(a) With respect to each Type of Common Collateral, prior to the First Priority
Obligations Payment Date, if any Grantor becomes subject to any Insolvency
Proceeding, and if the First Priority Representative consents (or does not
object) to the use of such Common Collateral (for the avoidance of doubt,
including but not limited to the use of cash collateral) by any Grantor during
any Insolvency Proceeding or provides financing to any Grantor under the
Bankruptcy Code or consents (or does not object) to the provision of such
financing to any Grantor by any third party (any such financing, whether
provided by the First Priority Secured Parties or any third party, being
referred therein as a “DIP Financing”), then the Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
each Second Priority Secured Party (a) will be deemed to have consented to, will
raise no objection to, and will not support any other Person objecting to, the
use of such Common Collateral or to such DIP Financing, (b) shall only request
or accept adequate protection in connection with the use of such Common
Collateral or such DIP Financing as permitted by Section 5.04 below, (c) will
subordinate (and will be deemed hereunder to have subordinated) the Second
Priority Liens and any Adequate Protection Liens provided in respect thereof,
(i) to such DIP Financing with the same terms and conditions as the First
Priority Liens are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (ii) to any adequate protection,
including, without limitation, Adequate Protection Liens, provided to the First
Priority Secured Parties and (iii) to any “carve-out” for professional and
United States Trustee fees agreed to by the First Priority Representative (or
the other First Priority Secured Parties) and, if not the First Priority Secured
Parties, the Person providing such DIP Financing, as applicable, and (d) agrees
that any notice of such events found to be adequate by the bankruptcy court
shall be adequate notice.

 

23



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the provisions of Section 5.02(a) shall only
be applicable as to the Second Priority Secured Parties with respect to any DIP
Financing secured by both ABL Priority Collateral and Term Priority Collateral
to the extent the amount of such DIP Financing does not exceed the sum of
(i) the aggregate outstanding principal amount (including any issued and
outstanding letters of credit) of the ABL Secured Obligations Refinanced thereby
plus (ii) the aggregate outstanding principal amount of the Term Loan Secured
Obligations Refinanced thereby plus (iii) $100,000,000.

Section 5.03. Relief from the Automatic Stay. With respect to each Type of
Common Collateral, the Second Priority Representative agrees, on behalf of
itself and the other Second Priority Secured Parties, that none of them will,
until the First Priority Obligations Payment Date (a) seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in violation thereof, or support any other Person seeking such relief or
taking such action, in each case in respect of such Common Collateral, without
the prior written consent of the First Priority Representative or (b) object to,
contest, or support any other Person objecting to or contesting, any relief from
the automatic stay or from any other stay in any Insolvency Proceeding requested
by any First Priority Secured Party.

Section 5.04. Adequate Protection.

(a) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees that none of them shall object to, contest, or support any other
Person objecting to or contesting, (i) any request by the First Priority
Representative or any other First Priority Secured Party for adequate protection
or (ii) any objection by the First Priority Representative or any other First
Priority Secured Party to any motion, relief, action or proceeding based on a
claim of a lack of adequate protection or (iii) the payment of interest, fees,
expenses or other amounts to the First Priority Representative or any other
First Priority Secured Party under section 506(b) or 506(c) of the Bankruptcy
Code or otherwise. Notwithstanding anything contained in this Agreement, in any
Insolvency Proceeding, (x) the Second Priority Representative and the other
Second Priority Secured Parties, in each case with respect to each Type of
Common Collateral, may seek, support, accept or retain adequate protection
(A) only if the First Priority Secured Parties are granted adequate protection
that includes replacement liens on additional collateral and superpriority
claims and (B) in the form of (1) a replacement Lien on such additional
collateral, subordinated to the Liens securing the First Priority Obligations
and such DIP Financing on the same basis as the other Second Priority Liens are
so subordinated to the First Priority Liens under this Agreement and
(2) superpriority claims junior in all respects to the superpriority claims
granted to the First Priority Secured Parties, and (y) in the event the Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, receives adequate protection, including in the form of
additional collateral, then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that the First
Priority Representative shall have a senior Lien and claim on such adequate
protection as security for the First Priority

 

24



--------------------------------------------------------------------------------

Obligations and that any Lien on any additional collateral securing the Second
Priority Obligations shall be subordinated to the Liens on such collateral
securing the First Priority Obligations and any DIP Financing (and all
obligations relating thereto) and any other Liens granted to the First Priority
Secured Parties as adequate protection, with such subordination to be on the
same terms that the other Liens securing the Second Priority Obligations are
subordinated to such First Priority Obligations under this Agreement.

Section 5.05. Avoidance Issues. With respect to each Type of Common Collateral,
if any First Priority Secured Party or Second Priority Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of any Grantor, because such amount was avoided or ordered to
be paid or disgorged for any reason, including because it was found to be a
fraudulent or preferential transfer, any amount (a “Recovery”), whether received
as proceeds of security, enforcement of any right of set-off or otherwise, then
the First Priority Obligations or Second Priority Obligations, as the case may
be, shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred, and the First Priority
Obligations Payment Date shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto with respect to such Recovery.

Section 5.06. Asset Dispositions in an Insolvency Proceeding.

(a) With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees that (a) the Second Priority Secured Parties shall not, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any such
Common Collateral that is supported by the First Priority Secured Parties, and
(b) they will be deemed to have consented under Section 363 of the Bankruptcy
Code (and otherwise) to any such sale supported by the First Priority Secured
Parties and to have automatically and unconditionally released their Liens in
such assets.

(b) Notwithstanding anything contained in this Agreement to the contrary, each
Secured Party shall expressly have the right to bid or credit bid any of its
Secured Obligations for or purchase the Common Collateral at any public, private
or judicial foreclosure or sale of any Common Collateral (including a “partial
credit bid”) or in an Insolvency Proceeding or otherwise; provided that any such
credit bid or partial credit bid of the Second Priority Obligations must provide
for the payment in full in cash of the First Priority Obligations on closing of
any resulting disposition (to the extent then outstanding).

Section 5.07. Separate Grants of Security and Separate Classification. With
respect to each Type of Common Collateral, each Secured Party acknowledges and
agrees that (a) the grant of Liens pursuant to the First Priority Security
Documents constitutes a separate and distinct grant of Liens from the grant of
each of the Liens granted pursuant to any of the Second Priority Security
Documents, (b) because of, among other things, their differing rights in such
Common Collateral, each of the First Priority Obligations and Second Priority
Obligations is fundamentally different and must be separately classified in any
plan of reorganization proposed or confirmed in an

 

25



--------------------------------------------------------------------------------

Insolvency Proceeding and (c) it will object to, and not vote in favor of, any
plan of reorganization that does not separately classify each such Class. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if a court of competent jurisdiction holds that the claims
of the First Priority Secured Parties and/or the claims held by the Second
Priority Secured Parties in respect of such Common Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the Second Priority Secured Parties hereby acknowledge and agree
that all distributions shall be made as if there were separate classes of senior
and junior secured claims against the relevant Grantors in respect of such
Common Collateral (with the effect being that, to the extent that the aggregate
value of such Common Collateral is sufficient (for this purpose ignoring all
claims held by the Second Priority Secured Parties), the First Priority Secured
Parties shall be entitled to receive, in addition to distributions to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest (at the applicable non-default rate) before
any distribution is made in respect of the claims held by the Second Priority
Secured Parties), with the Second Priority Secured Parties hereby acknowledging
and agreeing to turn over to the First Priority Secured Parties distributions
otherwise received or receivable by them in respect of such Common Collateral to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties.

Section 5.08. Plans of Reorganization. With respect to each Type of Common
Collateral, if the claims of the First Priority Secured Parties and the claims
held by the Second Priority Secured Parties, constitute only one secured claim
pursuant to any plan of reorganization proposed in an Insolvency Proceeding
(rather than separate classes of senior and junior secured claims),
notwithstanding the objection to, and vote against, such plan by such Secured
Parties in accordance with Section 5.07, no Second Priority Secured Party shall
support or vote in favor of such plan of reorganization (and each shall vote and
shall be deemed to have voted to reject any plan of reorganization) unless such
plan (a) pays off, in cash in full, all First Priority Obligations or (b) is
supported by the First Priority Representative. If any such Second Priority
Secured Party votes in favor of any plan or reorganization in violation of this
Section 5.08, such Second Priority Secured Party irrevocably agrees that such
vote shall be deemed unauthorized, void and of no force and effect and the First
Priority Representative shall be, and shall be deemed, such party’s “authorized
agent” under Bankruptcy Rules 3018(c) and 9010, and that the First Priority
Representative shall be authorized and entitled to withdraw such vote and submit
a superseding ballot on behalf of such Second Priority Secured Party that is
consistent herewith.

Section 5.09. Other Matters. With respect to each Type of Common Collateral, to
the extent that the Second Priority Representative or any other Second Priority
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of such Common Collateral, the Second
Priority Representative agrees, on behalf of itself and the other Second
Priority Secured Parties, not to assert any of such rights in violation of this
Agreement; provided that if requested by the First Priority Representative, the
Second Priority Representative shall timely exercise such rights in the manner
requested by the First Priority Representative, including any rights to payments
in respect of such rights.

 

26



--------------------------------------------------------------------------------

Section 5.10. No Waiver of Rights of First Priority Secured Parties. With
respect to each Type of Common Collateral, nothing contained herein shall
prohibit or in any way limit the First Priority Representative or any other
First Priority Secured Party from objecting in any Insolvency Proceeding or
otherwise to any action taken by any Second Priority Secured Party, other than
any action taken by such Second Priority Secured Party, that is expressly
permitted by this Agreement.

Section 5.11. Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding. All references in this
Agreement to any Grantor shall include such Grantor as a debtor-in-possession
and any receiver or trustee for such Grantor in any Insolvency Proceeding, and
the rights and obligations hereunder of the First Priority Secured Parties and
the Second Priority Secured Parties with respect to each Type of Collateral
shall be fully enforceable as between such parties regardless of the pendency of
Insolvency Proceedings or any related limitations on the enforcement of this
Agreement against any Grantor.

ARTICLE 6

MATTERS RELATING TO FINANCE DOCUMENTS

(a) The Finance Documents may be amended, amended and restated, supplemented,
modified, refinanced, replaced, renewed, extended or restructured from time to
time in accordance with their terms, and the Indebtedness thereunder may be
Refinanced; provided, however, that no such amendment, amendment and
restatement, supplement, modification, replacement, renewal, extension,
restructuring or Refinancing shall (it being understood and agreed that any DIP
Financing under Section 5.02 shall not be subject to the terms of this Article
6) without the consent of the ABL Required Lenders and the Term Loan Required
Lenders, contravene any provision of this Agreement (provided, that if any of
the ABL Termination Date or the Term Loan Termination Date shall have occurred,
the consent of the ABL Required Lenders or the Term Loan Required Lenders, as
applicable, shall not be required).

(b) With respect to each Type of Common Collateral, until the First Priority
Obligations Payment Date, in the event the First Priority Representative enters
into any amendment, waiver or consent in respect of any of the First Priority
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Lien Security Document without the consent of
or action by any Second Priority Secured Party (with all such amendments,
waivers and modifications subject to the terms hereof); provided that (other
than with respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Priority Documents), (i) no such amendment,
waiver or consent shall have the effect of removing assets subject to the Lien
of any Second Priority Security Document, except to the extent that a release of
such Lien is permitted by Section 4.02, (ii) any such amendment, waiver or
consent that materially and adversely

 

27



--------------------------------------------------------------------------------

affects the rights of the Second Priority Secured Parties and does not affect
the First Priority Secured Parties in a like or similar manner shall not apply
to the Second Priority Security Documents, without the consent of the Second
Priority Representative and (iii) notice of such amendment, waiver or consent
shall be given to the Second Priority Representative no later than 30 days after
its effectiveness, provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.

(c) Each of the Grantors and the Representatives agrees that each of the ABL
Agreement and the Term Loan Agreement and each First Priority Security Document
and Second Priority Security Document shall contain the applicable provisions
set forth on Annex II hereto, or similar provisions approved by the
Representatives, which approval shall not be unreasonably withheld or delayed.
Each of the Grantors and the Representatives further agrees that each Mortgage
covering any Common Collateral granted in favor of the Representative of the
Secured Parties of any Class shall contain such other language as the
Representative of the Secured Parties of each other Class may reasonably request
to reflect the subordination of such Mortgage pursuant to this Agreement, in
each case, to the extent the Loan Documents with respect to such other Class
expressly require such a Mortgage.

ARTICLE 7

RELIANCE; WAIVERS; ETC.

Section 7.01. Reliance. The First Priority Documents and the Second Priority
Documents with respect to each Type of Collateral are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. With respect to
each Type of Common Collateral, the Second Priority Representative, on behalf of
it itself and the other Second Priority Secured Parties, expressly waives all
notice of the acceptance of and reliance on this Agreement by the other Secured
Parties.

Section 7.02. No Warranties or Liability. Each of the Second Priority
Representative and the First Priority Representative with respect to each Type
of Common Collateral acknowledges and agrees that it has not made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Representative and the First Priority Representative with
respect to each Type of Common Collateral will be entitled to manage and
supervise their respective extensions of credit to any Grantor in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

Section 7.03. No Waivers. No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Grantor with the terms and conditions of any of the First Priority Documents or
any of the Second Priority Documents.

 

28



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01. Conflicts. Except as otherwise provided herein, in the event of
any conflict between the provisions of this Agreement and the provisions of any
First Priority Document or any Second Priority Document, the provisions of this
Agreement shall govern.

Section 8.02. Continuing Nature of Provisions. This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date shall have occurred with respect to each Type
of Common Collateral. This is a continuing agreement, and the First Priority
Secured Parties and the Second Priority Secured Parties may continue, at any
time and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Grantor on the faith hereof.

Section 8.03. Amendments; Waivers. (a) No amendment or modification of any of
the provisions of this Agreement shall be effective unless the same shall be in
writing and signed by each of the First Priority Representative and the Second
Priority Representative, the Parent and the Company.

(b) At the request of the Company, the parties hereto, without the consent (but
with the acknowledgement) of any ABL Secured Party or Term Loan Secured Party,
shall enter into a supplemental agreement (which may take the form of an
amendment and restatement of this Agreement) to facilitate having any Future
First-Lien Indebtedness added to this Agreement.

Section 8.04. Information Concerning Financial Condition of the Company and the
Other Grantors. With respect to each Type of Common Collateral, the Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, and the First Priority Representative, on behalf of itself and
the other First Priority Secured Parties, hereby agree that each Secured Party
assumes responsibility for keeping itself informed of the financial condition of
the relevant Grantors and all other circumstances bearing upon the risk of
nonpayment of the First Priority Obligations or the Second Priority Obligations.
With respect to each Type of Common Collateral, the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, and the First Priority Representative, on behalf of itself and the
other First Priority Secured Parties, hereby agree that no party shall have any
duty to advise any other party of information known to it regarding such
condition or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other Secured Party, it shall be under no obligation (a) to
provide any such information to such other party or any other party on any
subsequent occasion, (b) to undertake any investigation or (c) to disclose any
other information.

Section 8.05. Additional Grantors. Each of Parent and the Company agrees that,
if any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become a party hereto by executing and delivering an
instrument in the form of Annex III. Whether or not such instrument is executed
and delivered, such Subsidiary shall be bound as a Grantor hereunder with the
same force and effect as if

 

29



--------------------------------------------------------------------------------

originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Representatives. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

Section 8.06. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8.07. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other ABL Loan Documents and Term Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address set forth in Section 8.09 or at such other address of which the ABL
Agent and the Term Loan Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 8.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER ABL LOAN DOCUMENTS OR
TERM LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY

 

30



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER ABL LOAN DOCUMENTS AND TERM LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

Section 8.09. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) If to a Grantor:

875 E. Wisconsin Avenue

Milwaukee, WI 53202

Facsimile: (414) 231-7979

Attention: Edward G. Kitz

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, Illinois 60654

Facsimile: (312) 862-2200

Attention: Christopher Butler, P.C.

(ii) If to JPMorgan Chase Bank, N.A.:

JPMorgan Chase & Co.

111 East Wisconsin Avenue, Floor 16

Milwaukee, WI 53202-4815

Facsimile: 414-977-6788

Attention: Michael Hintz

(iii) If to Credit Suisse AG:

Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Facsimile: 212-322-2291

Attention: Sean Portrait

 

31



--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 8.09 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 8.09.
As agreed to among the Company and the ABL Agent and the Term Loan Agent from
time to time, notices and other communications may also be delivered by
electronic mail to the electronic mail address of a representative of the
applicable Person provided from time to time by such Person.

Section 8.10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and the Second Priority Secured Parties and their
respective successors and permitted assigns, and nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Common Collateral or any Type thereof.
All references to any Grantor shall include any Grantor as debtor-in-possession
and any receiver or trustee for such Grantor in any Insolvency Proceeding.

Section 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 8.12. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 8.13. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company, the ABL
Agent and the Term Loan Agent.

Section 8.14. Integration. This Agreement represents the entire agreement of the
Company, the ABL Agent, and the Term Loan Agent with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by either of the ABL Agent or the Term Loan Agent relative to subject
matter hereof not expressly set forth or referred to herein.

Section 8.15. Junior Lien Intercreditor Agreement. At any time prior to the ABL
Termination Date, the ABL Agent shall have the right to direct the Senior Credit
Agent (as defined in the Junior Lien Intercreditor Agreement) with respect of
the Senior Credit Agent’s rights under the Junior Lien Intercreditor Agreement;
provided the Senior Credit Agent shall not be obligated to take any such action
at the direction of the ABL Agent unless the Senior Credit Agent is indemnified
for taking any such actions in a manner reasonably satisfactory to it.

[SIGNATURE PAGES FOLLOW]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as ABL Agent By:  

/s/ Michael A. Hintz

  Name: Michael A. Hintz   Title: Authorized Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Term Loan Agent By:  

/s/ Robert Hetu

  Name: Robert Hetu   Title: Authorized Signatory

 

By:  

/s/ Patrick Freytag

  Name: Patrick Freytag   Title: Authorized Signatory



--------------------------------------------------------------------------------

ROUNDY’S SUPERMARKETS, INC. By:  

/s/ Edward G. Kitz

  Name: Edward G. Kitz   Title: Group Vice President - Legal, Risk & Treasury,
Corporate Secretary

 

EACH OF THE GRANTORS LISTED ON ANNEX I HERETO By:  

/s/ Edward G. Kitz

  Name: Edward G. Kitz   Title: Vice President and Secretary

 

ROUNDY’S ACQUISITION CORP., as a Grantor By:  

/s/ Darren W. Karst

  Name: Darren W. Karst   Title: Vice President, Chief Financial Officer and
Secretary



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

1    Roundy’s, Inc. 2    Roundy’s Acquisition Corp. 3    I.T.A., Inc. 4   
Jondex Corp. 5    RBF, LLC 6    Kee Trans, Inc. 7    Mega Marts, LLC 8   
Shop-Rite, LLC 9    Ultra Mart Foods, LLC 10    Roundy’s Illinois, LLC 11   
IRP, LLC



--------------------------------------------------------------------------------

ANNEX II

Provision for the [ABL Agreement] [Term Loan Agreement]

“Reference is made to the First Lien Intercreditor Agreement dated as of
March 3, 2014 (as amended, restated, amended and restated, supplemented,
modified, extended, renewed, replaced, refinanced or restructured from time to
time, the “Intercreditor Agreement”), by and among JPMorgan Chase Bank, N.A., as
agent for the ABL Secured Parties (as defined therein), Credit Suisse AG, as
agent for the Term Loan Secured Parties (as defined therein), Roundy’s, Inc., a
Delaware corporation, Roundy’s Acquisition Corp., a Delaware corporation,
Roundy’s Supermarket, Inc., a Wisconsin corporation, and each of the other
Grantors (as defined therein) party thereto. Notwithstanding any provisions in
this Agreement or any other Loan Document to the contrary, the terms, conditions
and provisions of this Agreement and the other Loan Documents are subject to the
terms of the Intercreditor Agreement. To the extent there is a conflict between
the Loan Documents and the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.”

Provision for each First Priority Security Document and Second Priority Security
Document

“Reference is made to the First Lien Intercreditor Agreement dated as of
March 3, 2014 (as amended, restated, amended and restated, supplemented,
modified, extended, renewed, replaced, refinanced or restructured from time to
time, the “Intercreditor Agreement”), by and among JPMorgan Chase Bank, N.A., as
agent for the ABL Secured Parties (as defined therein), Credit Suisse AG, as
agent for the Term Loan Secured Parties (as defined therein), Roundy’s, Inc., a
Delaware corporation, Roundy’s Acquisition Corp., a Delaware corporation,
Roundy’s Supermarket, Inc., a Wisconsin corporation, and each of the other
Grantors (as defined therein) party thereto. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Administrative Agent and the other
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall control.”



--------------------------------------------------------------------------------

ANNEX III

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of             ,
201    , to the FIRST LIEN INTERCREDITOR AGREEMENT dated March 3, 2014 (as
amended, restated, amended and restated, supplemented, modified, extended,
renewed, replaced, refinanced or restructured from time to time, the
“Intercreditor Agreement”), by and among JPMorgan Chase Bank, N.A., as agent (in
such capacity, with its successors and assigns, the “ABL Agent”) for the ABL
Secured Parties (as defined therein), Credit Suisse AG, as agent (in such
capacity, with its successors and assigns, the “Term Loan Agent”) for the Term
Loan Secured Parties (as defined therein), Roundy’s, Inc., a Delaware
corporation, Roundy’s Acquisition Corp., a Delaware corporation, Roundy’s
Supermarket, Inc., a Wisconsin corporation, and each of the other Grantors (as
defined therein) party thereto is executed by             , a             (the
“Additional Grantor”) in favor of the ABL Agent and the Term Loan Agent
(collectively, the “Representatives”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.

The Additional Grantor, for the benefit of the Representatives, hereby agrees as
follows:

1. The Additional Grantor hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Joinder
Agreement, the Additional Grantor will be deemed to be a Grantor under the
Intercreditor Agreement and shall have all of the obligations of a Grantor
thereunder as if it had executed the Intercreditor Agreement. The Additional
Grantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Intercreditor
Agreement.

2. The address of the Additional Grantor for purposes of Section 8.09 of the
Intercreditor Agreement is as follows:

____________________________

____________________________

____________________________

____________________________

3. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed by its authorized officer, as of the day and year first above
written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:  

 

Title:  

 